         Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

__________________________________________
                                          )
CHESAPEAKE BAY FOUNDATION, INC., et al., )
                                          )
                      Plaintiffs,         )
                                          )
              v.                          )                  Civil Action Nos. RDB-20-1063,
                                          )                  RDB-20-1064.
                                          )
ANDREW R. WHEELER, in his official        )
capacity as Administrator of the U.S.     )
Environmental Protection Agency, et al.,  )
                                          )
                      Defendants.         )
 _________________________________________ )


                     JOINT MOTION TO CONSOLIDATE CASES AND
                         MODIFY THE SCHEDULING ORDER

       Plaintiffs   Chesapeake Bay Foundation,       Inc. and ShoreRivers, Inc. (collectively ,

“Plaintiffs”), jointly with Defendants Andrew R. Wheeler, in his official capacity as Administrator

of the U.S. Environmental Protection Agency (“EPA”), EPA, Rickey Dale James, in his official

capacity as Assistant Secretary of the Army (Civil Works), and the U.S. Army Corps of Engineers

(collectively, the “Agencies”), by and through undersigned counsel move the Court to consolidate

Chesapeake Bay Found., Inc. v. Wheeler, Case No. RDB-20-1063 (D. Md.) and Chesapeake Bay

Found., Inc. v. Wheeler, Case No. RDB-20-1064 (D. Md.). Pursuant to the Court’s instruction that

the Parties propose a unified schedule for briefing (Telephone conference held August 13, 2020),

the Parties also move the Court to modify the Scheduling Orders issued July 21, 2020, as modified

by Order issued August 4, 2020 (Case No. RDB-20-1064, ECF Nos. 19 & 21 (referencing ECF

No. 20)), and July 28, 2020 (Case No. RDB-20-1063, ECF No. 16) to set one unified schedule for

the consolidated cases.


                                                1
            Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 2 of 6



       In support of this motion, the Parties state the following:

       1.       These cases involve challenges to two final rules issued by the Agencies:

“Definition of ‘Waters of the United States’—Recodification of Pre-Existing Rules,” 84 Fed. Reg.

56,626 (Oct. 22, 2019) (the “2019 Rule”) and “Navigable Waters Protection Rule: Definition of

‘Waters of the United States,’” 85 Fed. Reg. 22, 250 (Apr. 21, 2020) (the “2020 Rule”).

       2.       Plaintiffs initiated these lawsuits on April 27, 2020, challenging both the 2019 Rule

and the 2020 Rule under the Administrative Procedure Act. See Chesapeake Bay Found., Inc. v.

Wheeler, Case No. RDB-20-1063, ECF No. 1; Chesapeake Bay Found., Inc. v. Wheeler, Case No.

RDB-20-1064, ECF No. 1.

       3.       The Agencies filed their answers to both Complaints on July 7, 2020. ECF No. 15

in No. RDB-20-1063; ECF No. 18 in Case No. RDB-20-1064.

       4.       On July 21, 2020, the Court issued a scheduling order in Chesapeake Bay Found.,

Inc. v. Wheeler, Case No. RDB-20-1064. ECF No. 19. The Parties jointly moved to modify the

scheduling order to strike the deadlines for discovery and set deadlines for resolving the case on

cross-motions for summary judgment. ECF No. 20. On August 4, 2020, the Court approved and

modified the scheduling order. ECF No. 21. The Agencies filed the certified index of the

administrative record for the 2020 Rule on August 11, 2020. ECF No. 22.

       5.       On July 28, 2020, the Court issued a scheduling order in Chesapeake Bay Found.,

Inc. v. Wheeler, Case No. RDB-20-1063. ECF No. 16. The Parties moved to modify the scheduling

order to strike the deadlines for discovery but disagreed on scheduling summary judgment briefing

on the 2019 Rule. ECF No. 17.

       6.       Pursuant to a scheduling call with Chambers on August 13, 2020, the Parties jointly

move to consolidate these cases.



                                                  2
            Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 3 of 6



       7.        The Parties agree that a trial is neither necessary nor appropriate, as the claims in

these cases should be decided after the conclusion of briefing on cross-motions for summary

judgment and a hearing (if one is scheduled). Accordingly, the Parties renew their request in Case

No. RBD-20-1063 to strike the following discovery deadlines (Joint Motion to Modify Scheduling

Order, ECF No. 17 ¶ 5):

             •   August 11, 2020: Report about deposition hours

             •   August 11, 2020: Deadline for conference about discovery of electronically stored

                 information

             •   September 28, 2020: Plaintiff’s Rule 26(a)(2) disclosures

             •   October 26, 2020: Defendant’s Rule 26(a)(2) disclosures

             •   November 9, 2020: Plaintiff’s rebuttal Rule 26(a)(2) disclosures

             •   November 16, 2020: Rule 26(e)(2) supplementation of disclosures and responses

             •   December 10, 2020: Discovery deadline; submission of status report

             •   December 17, 2020: Requests for admission

       8.        Additionally, pursuant to the Court’s instructions, the Parties request that the

Scheduling Orders be modified to include the following deadlines and page limits for combined

summary judgment briefing of both cases 1:

             •   August 28, 2020: Defendants file certified index of the administrative record for

                 the 2019 Rule.




1 Per the Court’s instructions during the August 13, 2020 conference, the Agencies reserve their
right to renew their previous request that the cases be briefed separately, with briefing on the
claims concerning the 2019 Rule proceeding later, if necessary, after the claims concerning the
2020 Rule are resolved.
                                                   3
         Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 4 of 6



          •   September 28, 2020: Plaintiffs’ motion           to challenge or supplement the

              administrative record for the 2019 Rule and/or the 2020 Rule.

          •    November 24, 2020, if Plaintiffs do not challenge the record, or 30 days after the

              Court rules on any record challenges: Plaintiffs’ consolidated motion for summary

              judgment, limited to 65 pages.

          •   January 15, 2021, if Plaintiffs do not challenge the record, or 45 days after

              Plaintiffs’ motion for summary judgment is due after the Court resolves any record

              challenges: Defendants’ combined and consolidated response and cross-motion for

              summary judgment, limited to 65 pages.

          •   March 1, 2021, if Plaintiffs do not challenge the record, or 45 days after

              Defendants’ combined response and cross-motion for summary judgment is due

              after the Court resolves any record challenges: Plaintiffs’ combined and

              consolidated response and reply, limited to 40 pages.

          •   March 31, 2021, if Plaintiffs do not challenge the record, or 30 days after Plaintiffs’

              combined response and reply is due after the Court resolves any record challenges:

              Defendants’ consolidated reply, limited to 40 pages.

       For the foregoing reasons and as described above, the Parties respectfully request that this

Court grant their joint motion to consolidate Chesapeake Bay Found., Inc. v. Wheeler, Case No.

RDB-20-1063 and Chesapeake Bay Found., Inc. v. Wheeler, Case No. RDB-20-1064 and

modifying the Scheduling Orders.

Dated: August 21, 2020               Respectfully submitted,

                                             /s/ Brittany Wright
                                             BRITTANY WRIGHT
                                             JON MUELLER
                                             Chesapeake Bay Foundation, Inc.

                                                 4
Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 5 of 6



                           6 Herndon Ave.
                           Annapolis, MD 21403
                           Telephone: (443) 482-2077 (Wright)
                                      (443) 482-2162 (Mueller)
                           Facsimile: (410) 268-6687
                           bwright@cbf.org
                           jmueller@cbf.org

                           Counsel for Plaintiffs


                     By:   /s/ Erica Zilioli
                           ERICA ZILIOLI
                           Trial Attorney
                           Environmental Defense Section
                           U.S. Department of Justice
                           P.O. Box 7611
                           Washington, D.C. 20044
                           Telephone: (202) 514-6390
                           Facsimile: (202) 514-8865
                           Erica.Zilioli@usdoj.gov

                           SONYA J. SHEA
                           Trial Attorney
                           Environmental Defense Section
                           U.S. Department of Justice
                           999 18th Street, South Terrace, Suite 370
                           Denver, CO 80202
                           Telephone: (303) 844-7231
                           Facsimile: (303) 844-1350
                           sonya.shea@usdoj.gov

                           Counsel for Defendants




                              5
          Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 6 of 6



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on August 21, 2020, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.

                                              /s/ Erica Zilioli




                                                 6
